Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 112 Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8, 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected for the recitation of “…25-50% by weight.”. It is unclear if Applicant is intending to claim by weight percent of the total yarn of a part of the yarn. For purposes of examination, the percent by weight of the core or the total yarn is considered to meet the present limitations. Applicant is advised clarify the claim limitations. 
Claim 10 is rejected for the recitation of “one of said fibers (4, 5, 6)” for lack of clarity. Applicant is advised to amend claim 10 to recite “one of said first conductive elastic fibers (4) or second less elastic fibers (5, 6)” for sake of clarity. 
Regarding claim 21, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-10, 14-15, 17, 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (KR 2014/0017335- using the translation of KR 101982282 which is the equivalent of KR 2014/0017335).
Regarding claims 1 and 14, Bae et al. teach a fabric comprising a stretchable conductive yarn a core with conductive and elastic properties and a non-conductive core covering said sheath [0092 and 0094-0095]. The core includes first conductive elastic and second fibers. The claimed electrical characteristics of the stretchable conductive portion are necessarily inherent to the fabric and yarn of Bae et al. given Bae et al. teach such a similar fabric made of such similar materials. 
Regarding claim 2, the core includes a fiber formed of a conductive elastic material with conductive particles dispersed therein and the conductive elastic material thermoplastic elastomer or thermoplastic polyurethane. 
Regarding claim 3, the core includes first conductive elastic fibers and second less elastic fibers with the first and second fibers being combined and/or connected together in the core of the yarn. The first elastic yarns include rubber or elastomer and the second elastic fibers include stretchable polyester. 
Regarding claim 4, 
Regarding claim 6, at least one of the first and second fibers includes conductive particle dispersed therein. 
Regarding claim 7, the first fibers comprise thermoplastic polyurethane with a conductive coating thereon and conductive particle therein [0055 and 0066-0067].
Regarding claim 9, the non-conductive sheath comprises staple fibers including hemp, polyester (Polyethylene terephthalate) or nylon (polyamide6 or polyamide 66). 
Regarding claim 10, the core comprises one of the fibers 4, 5 or 6 including a conductive coating thereon. 
Regarding claim 15, the core includes a plurality of fibers including a first fiber having a first elasticity and a second fiber having a second elasticity less than the first elasticity. The first and second fibers can be urethane and elastic polyester. 
Regarding claim 17, the first and second fibers are coextruded. 
Regarding claim 19, the fabric is tailored into a garment [0097]. 
Regarding claim 21, the fabric is part of a garment. 
35 USC 103 Rejections 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 2014/0017335- using the translation of KR 101982282 which is the equivalent of KR 2014/0017335) as evidenced by WO 2012/062480.
Regarding claim 8, the conductive particles comprise metal nanoparticles, carbon nanoparticles and the conductive nanoparticles are taught to be present 0.2-20% by weight and a further amount of metal nanoparticles are taught [0026-0027]. It would have been obvious to one of ordinary skill in the art to arrive at the claimed weight percent in order to affect yarn properties. 
Regarding claim 11, Bae et al. teach the core comprises first and second fibers with the first fiber being an elastomer. Bae et al. teach the second fiber can be polyester based copolymer. Bae et al. are silent regarding the polyester being textured. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the first fiber as an elastomer and the second fiber as polyester based copolymer including the polyester based copolymer being textured of both the elastomer and the polyester based copolymer being textured in order to affect the properties of the yarn and arrive at the claimed invention. 
Regarding claim 16, Bae et al. are silent regarding the claimed intermingling or twisting of the first and second fibers. However, it would have been obvious to one of ordinary skill in the art to intermingle or twist the first and second fibers as is known in the art and evidenced by WO 2012/062480.
Regarding claim 18, Bae et al. are silent regarding the claimed denim. However, given Bae et al. teach using the fabric in clothing, it would have been obvious to one of ordinary skill in the art to use the fabric in any type of clothing, including denim. 
Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (KR 101982282- using the translation of KR 101982282 which is the equivalent of KR 2014/0017335) in view of Ferrell et al. (2007/0299325).
Regarding claims 20 and 22, Bae et al. are silent regarding the claimed system. However, Farrell et al. teach a system comprising fabric and a  processor coupled to the stretchable portion of the fabric and the processor is adapted to detect body movements of a user wearing a garment including the fabric as a function of change in length or width of the stretchable conductive portion of the fabric due to stretching or bending of the stretchable conductive portion in order to capture and report information about the wearer. Farrell et al. teach the system may detect movement and therefore it would have been obvious to one of ordinary skill in the art to use the processor to adapt to monitor a number of steps a wearer takes or the speed at which the wearer walks or runs based on detected body movements. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the system of Farrell in Bae et al. in order to capture and report information about the wearer of the garment and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Shawn Mckinnon/Examiner, Art Unit 1789